DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim 7 is cancelled.
Claims 1-6 and 8-22 have been presented for examination.
Claims 1-6 and 8-22 are currently rejected.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on November 16, 2021 has been entered.
 
Response to Arguments
Applicant’s arguments, see Applicant Remarks pages 9-13, filed on November 16, 2021, with respect to the rejection(s) of claim(s) 1-6 and 8-22 under 35 U.S.C. § 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Khoury (U.S. Patent Application Publication No. 20170255966) and Sgambati et al. (U.S. Patent Application Publication No. 20180157851), which are pertinent prior art found as a result of a new search.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 18-19, 22, 22 are rejected under 35 U.S.C. 101 because the claimed invention is not directed to any of the statutory categories.
MPEP 2106.03 Section I states:
Non-limiting examples of claims that are not directed to any of the statutory categories include:
Products that do not have a physical or tangible form, such as information (often referred to as "data per se") or a computer program per se (often referred to as "software per se") when claimed as a product without any structural recitations;
Transitory forms of signal transmission (often referred to as "signals per se"), such as a propagating electrical or electromagnetic signal or carrier wave; and
Subject matter that the statute expressly prohibits from being patented, such as humans per se, which are excluded under The Leahy-Smith America Invents Act (AIA ), Public Law 112-29, sec. 33, 125 Stat. 284 (September 16, 2011).

Regarding claim 18, the preamble recites “computer program product comprising: computer program instructions stored on a computer readable storage media.” In light of the instant application, paragraphs [0079]-[0080] of the specification recite:
“[0079] In these illustrative examples, computer-readable storage media 1224 is a physical or tangible storage device used to store program code 1218 rather than a medium that propagates or transmits program code 1218. Alternatively, program code 1218 may be transferred to data processing system 1200 using computer-readable signal media 1226. 
[0080] Computer-readable signal media 1226 may be, for example, a propagated data signal containing program code 1218. For example, computer-readable signal media 1226 may be at least one of an electromagnetic signal, an optical signal, or any other suitable type of signal. These signals may be transmitted over at least one of communications links, such as wireless communications links, optical fiber cable, coaxial cable, a wire, or any other suitable type of communications link.”

According to the instant specification the claimed product may comprise transitory forms of signal transmission and does not reflect any physical components. Therefore, the “computer program product” of claim 18 is directed to signals per se, and is not a “process, machine, manufacture, or composition of matter,” as defined by 35 U.S.C. § 101.
Dependent claims 19, 20, 22 only recite limitations that further define the software and signals per se. As such, the additional elements individually and in combination do not amount to significantly more than the software and signals per se. Therefore, when considering the combination of elements and the claimed invention as a whole, claims 19-22 are not patent eligible.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-6, 9-10, 12-16, and 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Khoury (U.S. Patent Application Publication No. 20170255966) in view of Williams et al. (U.S. Patent Application Publication No. 20180259976 and hereinafter, “Williams”).

Regarding claim 1, Khoury teaches a computer-implemented method for traffic prediction, the computer implemented method comprising:
accessing, by a machine intelligence application including machine learning and predictive algorithms running on a processor unit, an internal database that includes at least one payroll database
Khoury [0030] discloses “…a program residing on a centralized processor can access a centralized database of driver profiles and compute various parameters of the driver behavior and store the routes driven, as well as various data elements that can be used to predict future routes based on historical driving habit. The central CPU can also determine estimates of the potential profitability of the driver for various products and services based on driving patterns, mileage, time on the road, speed, and other external factors, such as…demographic (e.g., average income).”
Khoury [0069] discloses “The database 938 contains demographics data for geocoded areas, such as…income…”
Khoury [0072] discloses “The module at step 921, given those route factors 940 can then attribute a high confidence factor to a different profile to the driver: a working class individual picking up and delivering merchandise along a known route and a much lower confidence factor to a profile of a high income professional commuting to work despite the route's similar demographics at the point of origin.”
identifying, by the machine intelligence application running on the processor unit, an individual, a first location, a second location, a future date, and a time of day
Khoury [0037] discloses “The program causes to assign a “known stationary location” on the application database 101 when it detects that the same ID information is repeatedly captured, which would indicate that the driver has reached a regular route start point (such as home) or regular route destination (such as work).”
Khoury [0030] discloses “The central CPU can also determine estimates of the potential profitability of the driver for various products and services based on driving patterns, mileage, time on the road, speed, and other external factors, such as, for example, safety indices of roads travelled based on time of day…”
Khoury [0003] discloses “a clearinghouse exchange system can classify drivers into profitability classes and can interface various service providers with a feedback loop that provides actual profitability for products and services over time of the drivers in order to adjust the predictive algorithms of the clearinghouse exchange system through a self-learning system.”
responsive to identifying the individual, the first location, the second location, the date, and the time of day, determining, by the machine intelligence application running on the processor unit, a predicted travel time for the individual between the first location and the second location at the time of day on the future date
Khoury [0008] discloses “The database stores an identifier associated with the driver, the encoded driving information, and predicted future typical route segments that the driver is likely to travel over a certain period of time and associated times of day based on the encoded driving information.”
responsive to identifying the first location, computing, by the machine intelligence application running on the processor, a number of routes for movement by the individual from the first location to a second location
Khoury [0046] discloses “In other embodiments, personalized content is downloaded in advance in anticipation of the user driving along specific routes.”
Khoury [0047] discloses “most probable roads on a map using matching that takes into consideration, for example, the importance of the roads, the probable destination of the driver based on past behavior, and the probable route used by the driver based on previous route observations.”
The plurality of routes as disclosed by Khoury indicates “a number of routes for movement.”
combining, by the machine intelligence application running on the processor unit, the predicted routes for the individual with additional predicted routes calculated for other individuals to create combined predicted route data
Khoury [0011] discloses “Determining an insurance risk for a plurality of self-driven vehicles can include determining an insurance risk based on a combined mileage for the plurality of self-driven vehicles and a combination of routes driven by the plurality of self-driven vehicles.”
accessing, by the machine intelligence application running on the processor unit, the combined predicted route data
Khoury [0030] discloses “a program residing on a centralized processor can access a centralized database of driver profiles and compute various parameters of the driver behavior and store the routes driven, as well as various data elements that can be used to predict future routes based on historical driving habits.”
accessing, by the machine intelligence application running on the processor unit, current internal and external data
Khoury [0109] discloses “The route matching module 1025 may also implements a “snapping” algorithm to reconstruct paths/routes travelled in a real outdoor environment from the mobile device or self-driven vehicle given an existing map and road data of that environment.”
Khoury [0072] discloses “The module at step 921, given those route factors 940 can then attribute a high confidence factor to a different profile to the driver: a working class individual picking up and delivering merchandise along a known route and a much lower confidence factor to a profile of a high income professional commuting to work despite the route's similar demographics at the point of origin.”
Khoury [0062] discloses “Complementary information that can be captured from a driver (for example, car VIN number, driver's license number, gender, birthday, make/model/year of car, current mileage on car, name, address, email address, current insurance carrier, current rates, social security number, various authorizations such as for insurance products)…”
analyzing, by the machine intelligence application running on the processor unit, the combined predicted route data, the current internal and external data
Khoury [0073] discloses “The profiles created by the disclosed methods and systems are “native” to the physical world. They are based on an analysis of routes and paths taken by the driver and are defined through movements, mileage, time of day, and impact the classification for profitability of products or services.”
responsive to analyzing the combined predicted route data, determining, by the machine intelligence application running on the processor unit, changes to traffic routing to the second location
Khoury [0059] discloses “The driver 706 is known, through historical analysis of the whereabouts of the driver's mobile device 711, to frequently drive around a specific time of the day from the point of origin O 700 to a destination point D 705…the high accuracy location needs to be triggered much sooner when advertisements that encourage the driver to take a detour at point C 707 to reach, through a detour route AA 703…”
While Khoury does not expressly teach:
responsive to determining changes to traffic routing to the second location, sending, by the machine intelligence application running on the processor unit, instructions to a number of traffic devices configured for controlling traffic to the second location.  
However Williams teaches:
responsive to determining changes to traffic routing to the second location, sending, by the machine intelligence application running on the processor unit, instructions to a number of traffic devices configured for controlling traffic to the second location.  
Williams [0167] discloses “In a further example of a virtual segment area controller, the controller may be in communication with local infrastructure such as traffic cameras and “smart” stoplights in order to control the stoplights.”
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the vehicle controllers of Khoury to incorporate sending instructions to a number of traffic devices, as taught in Williams, “so as to provide enhanced right of way for cooperating vehicles” (Williams [0167]).

Regarding claim 2, Khoury in combination with Williams teaches the computer-implemented method of claim 1, Khoury further comprising: 
responsive to identifying the first location, computing, by the machine intelligence application running on the processor, a number of routes for movement by the individual from the first location to a second location
Khoury [0045] discloses “…number of routes to known malls, pharmacies or medical buildings, and average speed. In another embodiment for wireless services: total time outdoors or number of routes to entertainment areas, such as bars or malls containing movie theaters.”
receiving from a device, by the machine intelligence application running on the processor unit, a number of actual routes taken by the individual between the first location and the second location over a period of time
Khoury [0033] discloses “The analytics agent 104 has a background activity that collects those observation data at intervals of time that are determined by algorithms that are optimized to gather as many data points required for the inference pipeline that determines with high-level probability in-vehicle movement with the least impact on the device resources.”
Khoury [0088] discloses “If sufficient physical data has already been obtained on a large number of routes confirming the profile with a high degree of confidence, the physical profile can influence the online profile…”
retrieving from a source, by the machine intelligence application running on the processor unit, a number of factors associated with each of the number of routes and the number of actual routes
Khoury [0045] discloses “The map data provider 305 a delivers map services to the server 307, with which various data overlay services can be provided including traffic data, turn-by-turn directions in case the driver decides to visit one of the advertising partners, GIS data, or other types of information, such as speed limits on various roads and mileage between two points on the map along a specific road segment…”
Khoury [0070] discloses “Route factors in one embodiment are: demographics of point of origin O 901, demographics of destination point D 902, demographics of areas crossed by the path driven between O and D, distance driven between those two points, number, type, and location of intermediary stops 905, time of day, frequency of route between O and D…”
Khoury [0109] discloses “…the data captured and linked to road segments are related to map based information (number of car accidents per year on road segment in database 1030 for example).”
analyzing by the machine intelligence application running on the processor unit, the number of routes, the number of actual routes, and the number of factors to determine a number of predicted routes for the individual
Khoury [0088] discloses “If sufficient physical data has already been obtained on a large number of routes confirming the profile with a high degree of confidence, the physical profile can influence the online profile…”
Khoury [0070] discloses “The path of each route and the area types travelled are stored in the route database 939 and compared to the demographics database 938 as well as all the parameters, attributes, and factors of the route 940.”
Khoury [0053] discloses “The method 500 further includes encoding 510 the driving information and transmitting the encoded driving information to a server, determining 515, and storing in a database associated with the server, predicted future typical route segments that the driver is likely to travel over a certain period of time and associated times of day…”
The Examiner notes that a plurality of predicted route segments is a number of predicted routes.
delivering, by the machine intelligence application running on the processor unit, the number of predicted routes to a first database.  
Khoury [0007] discloses “(iii) determining, and storing in the database, predicted future typical route segments that the driver is likely to travel over a certain period of time and associated times of day based on the encoded driving information.”

Regarding claim 3, Khoury in combination with Williams teaches the computer-implemented method of claim 2, wherein Khoury further teaches:
the number of factors include a number of internal factors in an internal database and a number of external factors in an external database.  
Khoury [0062] discloses “Complementary information that can be captured from a driver (for example, car VIN number, driver's license number, gender, birthday, make/model/year of car, current mileage on car, name, address, email address, current insurance carrier, current rates, social security number, various authorizations such as for insurance products)…”
Khoury [0121] discloses “(b) road conditions as estimated by weather conditions during specific dates…”
Khoury [0045] discloses “The Profile database 307c may contain the classifications that are derived from routes driven… A geocoded database showing frequency and severity of road accidents from data provider 305b such as police reports and accident reports…”

Regarding claim 4, Khoury in combination with Williams teaches the computer-implemented method of claim 3, Khoury further teaches wherein:
the number of internal factors comprise: an age of the individual, a physical address of the individual, a salary of the individual, an automobile of the individual, a work schedule of the individual, IP addresses of the individual, mobile device numbers of the individual, email addresses of the individual, an industry of the individual, and a geographic location of the individual.  
Khoury [0062] discloses “Complementary information that can be captured from a driver (for example, car VIN number, driver's license number, gender, birthday, make/model/year of car, current mileage on car, name, address, email address, current insurance carrier, current rates, social security number, various authorizations such as for insurance products)…”

Regarding claim 5, Khoury in combination with Williams teaches a computer-implemented method of claim 3, wherein Khoury further comprises:
the number of external factors comprise: weather conditions, road construction, detours, traffic congestion, and accidents, public data feeds regarding traffic flow, public records regarding proposed construction, and 
Khoury [0045] discloses “A geocoded database showing frequency and severity of road accidents from data provider 305b such as police reports and accident reports…”
Khoury [0121] discloses “The traditional risk for car accidents on those roads can also be based on, for example, (a) time of day, based on historical frequency and severity of claims on those road segments at specific time of day, (b) road conditions as estimated by weather conditions during specific dates.”

Regarding claim 6, Khoury in combination with Williams teaches the computer-implemented method of claim 2, Khoury further comprising: 
combining, by the machine intelligence application running on the processor unit, the predicted routes for the individual with additional predicted routes calculated for other individuals to create combined predicted route data
Khoury [0011] discloses “Determining an insurance risk for a plurality of self-driven vehicles can include determining an insurance risk based on a combined mileage for the plurality of self-driven vehicles and a combination of routes driven by the plurality of self-driven vehicles.”
While Khoury does not teach:
storing by the machine intelligence application running on the processor unit, the combined predicted data in a blockchain. 
However Williams teaches:
storing by the machine intelligence application running on the processor unit, the combined predicted data in a blockchain.  
Williams [0301] discloses “Thus, the manifest of a vehicles components may be initialized and retained by, for example an AVPS and may be then recorded into a suitable irrefutable repository, for example a blockchain or similar record.”
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the databases disclosed in Khoury to incorporate a blockchain, as taught by Williams, to “advantageously ensure the security and integrity of the system” (Williams [0301]).

Regarding claim 9, Khoury in combination with Williams teaches the computer-implemented method of claim 2, wherein Khoury further teaches:
the device is a mobile phone.  
Khoury [0010] discloses “The device may be a mobile computing device, in which case a profile of the driver can be created based on the driver's use of the mobile device and the encoded driving information.”

Regarding claim 10, Khoury in combination with Williams teaches the computer implemented method of claim 2, wherein Williams further teaches:
the device is a monitoring device affixed to an automobile of the individual.  
Williams [0385] discloses “the vehicle may use a camera mounted above the door…”
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the sensors disclosed in Khoury to explicitly state that it may be affixed to an automobile, as taught by Williams, for ease of access for the individual.

Regarding claim 12, Khoury in combination with Williams teaches the traffic prediction system comprising:
a processor unit connected to a number of internal sources, a number of external sources, and a combined predicted data database
Khoury [0031] discloses “The third part of the example system relates to creating a derived benefit to the drivers from background tracking. As with online cookies, the derived benefit requires a combination of convenience elements for the driver through the delivery of tailored content, promotional offers, advertising tailored based on captured route information and historical driving patterns.”
Khoury [0109] discloses “Moreover, since the road networks exist across various geospatial data sources (e.g., satellite imagery, demographics maps), the road topology should be consistent in its representation.”
device carried by an individual or affixed to a mode of transportation of the individual
Khoury [0010] discloses “The device may be a mobile computing device, in which case a profile of the driver can be created based on the driver's use of the mobile device and the encoded driving information… The driver's activity on the mobile device and the routes driven by the driver and locations visited can be synchronized with the driver's virtual activity…”
computer program instructions stored in a computer readable storage medium media and configured to cause a machine intelligence application including machine learning and predictive algorithms running on a processor unit to access an internal database that includes at least one payroll database, identify an individual, a first location, a second location, a future date, and a time of day, and responsive to the processor unit identifying the individual, the first location, the second location, the date, and the time of day, to determine a predicted travel time for the individual between the first location and the second location at the time of day on the future date
Khoury [0072] discloses “The module at step 921, given those route factors 940 can then attribute a high confidence factor to a different profile to the driver: a working class individual picking up and delivering merchandise along a known route and a much lower confidence factor to a profile of a high income professional commuting to work despite the route's similar demographics at the point of origin.”
Khoury [0037] discloses “The program causes to assign a “known stationary location” on the application database 101 when it detects that the same ID information is repeatedly captured, which would indicate that the driver has reached a regular route start point (such as home) or regular route destination (such as work).”
Khoury [0008] discloses “The database stores an identifier associated with the driver, the encoded driving information, and predicted future typical route segments that the driver is likely to travel over a certain period of time and associated times of day based on the encoded driving information.”
Khoury [0069] discloses “The database 938 contains demographics data for geocoded areas, such as…income…”
While Khoury does not expressly teach:
determine changes to traffic routing to the second location and, responsive to determine changes to traffic routing to the second location, send instructions to a number of traffic devices configured for controlling traffic to the second location.  
However Williams teaches:
determine changes to traffic routing to the second location and, responsive to determine changes to traffic routing to the second location, send instructions to a number of traffic devices configured for controlling traffic to the second location.  
Williams [0167] discloses “In a further example of a virtual segment area controller, the controller may be in communication with local infrastructure such as traffic cameras and “smart” stoplights in order to control the stoplights...”
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the vehicle controllers of Khoury to incorporate sending instructions to a number of traffic devices, as taught in Williams, “so as to provide enhanced right of way for cooperating vehicles” (Williams [0167]).

Regarding claim 13, Khoury in combination with Williams teaches the traffic prediction system of claim 12, Khoury further comprising: computer program instructions stored in a computer readable the computer readable storage medium media and configured to:
cause the machine intelligence application running on the processor unit, responsive to identifying the first location, computing, by the processor, a number of routes for movement by the individual from the first location to a second location; computer program instructions stored in the computer readable storage media and configured to cause the machine intelligence application running on the processor unit to receive, from a device, a number of actual routes taken by the individual between the first location and the second location over a period of time
Khoury [0070] discloses “Route factors in one embodiment are: demographics of point of origin O 901, demographics of destination point D 902, demographics of areas crossed by the path driven between O and D, distance driven between those two points, number, type, and location of intermediary stops 905, time of day, frequency of route between O and D…”
Khoury [0045] discloses “…number of routes to known malls, pharmacies or medical buildings, and average speed. In another embodiment for wireless services: total time outdoors or number of routes to entertainment areas, such as bars or malls containing movie theaters.”
Khoury [0007] discloses “(iii) determining, and storing in the database, predicted future typical route segments that the driver is likely to travel over a certain period of time and associated times of day based on the encoded driving information.”
computer program instructions stored in the computer readable storage media and configured to cause the machine intelligence application running on the processor unit to retrieve a number of factors associated with each of the number of routes and the number of actual routes
Khoury [0045] discloses “The map data provider 305 a delivers map services to the server 307, with which various data overlay services can be provided including traffic data, turn-by-turn directions in case the driver decides to visit one of the advertising partners, GIS data, or other types of information, such as speed limits on various roads and mileage between two points on the map along a specific road segment…”
Khoury [0070] discloses “Route factors in one embodiment are: demographics of point of origin O 901, demographics of destination point D 902, demographics of areas crossed by the path driven between O and D, distance driven between those two points, number, type, and location of intermediary stops 905, time of day, frequency of route between O and D…”
Khoury [0109] discloses “…the data captured and linked to road segments are related to map based information (number of car accidents per year on road segment in database 1030 for example).”
computer program instructions stored in the computer readable storage media and configured to cause the machine intelligence application running on the processor unit, to analyze the number of routes, the number of actual routes, and the number of factors to determine a number of predicted routes for the individual
Khoury [0111] discloses “The route segment and the time periods during which the vehicle is self-driven may be analyzed for profitability determination separately in 1029 and 1027 since the factors determining profitability impacts are very different.”
computer program instructions stored in the computer readable storage media and configured to the machine intelligence application running on the processor unit to store the number of predicted routes in a first database.  
Khoury [0070] discloses “Route factors in one embodiment are: demographics of point of origin O 901, demographics of destination point D 902, demographics of areas crossed by the path driven between O and D, distance driven between those two points, number, type, and location of intermediary stops 905, time of day, frequency of route between O and D…”
Khoury [0030] discloses “a program residing on a centralized processor can access a centralized database of driver profiles and compute various parameters of the driver behavior and store the routes driven, as well as various data elements that can be used to predict future routes based on historical driving habits.”

Regarding claim 14, Khoury in combination with Williams teaches the traffic prediction system of claim 13, Khoury further comprising: computer program instructions stored in the computer readable computer readable storage medium media and configured to:
cause the machine intelligence application running on the processor unit to combine the predicted route for the individual with additional predicted routes calculated for other individuals to create combined predicted route data
Khoury [0011] discloses “Determining an insurance risk for a plurality of self-driven vehicles can include determining an insurance risk based on a combined mileage for the plurality of self-driven vehicles and a combination of routes driven by the plurality of self-driven vehicles.”
While Khoury does not expressly teach:
computer program instructions stored in the computer readable computer readable storage medium media and configured to cause the machine intelligence application running on the processor unit to store the combined predicted data in a blockchain.  
However Williams teaches:
computer program instructions stored in the computer readable computer readable storage medium media and configured to cause the machine intelligence application running on the processor unit to store the combined predicted data in a blockchain.  
Williams [0301] discloses “Thus, the manifest of a vehicles components may be initialized and retained by, for example an AVPS and may be then recorded into a suitable irrefutable repository, for example a blockchain or similar record.”
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the databases disclosed in Khoury to incorporate a blockchain, as taught by Williams, to “advantageously ensure the security and integrity of the system” (Williams [0301]).

Regarding claim 15, Khoury in combination with Williams teaches the computer implemented method traffic prediction system of claim 12, wherein Khoury further teaches:
the device is one of a mobile phone and a monitoring device affixed to an automobile of the individual.  
Khoury [0010] discloses “The device may be a mobile computing device, in which case a profile of the driver can be created based on the driver's use of the mobile device and the encoded driving information… The driver's activity on the mobile device and the routes driven by the driver and locations visited can be synchronized with the driver's virtual activity…”

Regarding claim 16, Khoury in combination with Williams teaches the traffic control system comprising:
a machine intelligence application including machine learning and predictive algorithms
Khoury [0030] discloses “…a program residing on a centralized processor can access a centralized database of driver profiles and compute various parameters of the driver behavior and store the routes driven, as well as various data elements that can be used to predict future routes based on historical driving habit.”
a processor unit connected to a number of internal sources, a number of external sources, and a combined predicted data database that combines predicted routes for an individual with additional predicted routes calculated for other individuals to create combined predicted route data
Khoury [0031] discloses “The third part of the example system relates to creating a derived benefit to the drivers from background tracking. As with online cookies, the derived benefit requires a combination of convenience elements for the driver through the delivery of tailored content, promotional offers, advertising tailored based on captured route information and historical driving patterns.”
Khoury [0109] discloses “Moreover, since the road networks exist across various geospatial data sources (e.g., satellite imagery, demographics maps), the road topology should be consistent in its representation.”
a device carried by an individual or affixed to a mode of transportation of the individual
Khoury [0010] discloses “The device may be a mobile computing device, in which case a profile of the driver can be created based on the driver's use of the mobile device and the encoded driving information… The driver's activity on the mobile device and the routes driven by the driver and locations visited can be synchronized with the driver's virtual activity…”
computer program instructions stored in a storage route and configured to cause the machine intelligence application running on the processor unit, to access an internal database that includes at least one payroll database, to identify an individual, a first location, and a second location, to analyze predicted route data
Khoury [0072] discloses “The module at step 921, given those route factors 940 can then attribute a high confidence factor to a different profile to the driver: a working class individual picking up and delivering merchandise along a known route and a much lower confidence factor to a profile of a high income professional commuting to work despite the route's similar demographics at the point of origin.”
Khoury [0037] discloses “The program causes to assign a “known stationary location” on the application database 101 when it detects that the same ID information is repeatedly captured, which would indicate that the driver has reached a regular route start point (such as home) or regular route destination (such as work).”
Khoury [0069] discloses “The database 938 contains demographics data for geocoded areas, such as…income…”
Khoury [0111] discloses “The route segment and the time periods during which the vehicle is self-driven may be analyzed for profitability determination separately in 1029 and 1027 since the factors determining profitability impacts are very different.”
While Khoury does not expressly teach:
to determine changes to traffic routing to the second location and, responsive to determine changes to traffic routing to the second location, send instructions to a number of traffic devices configured for controlling traffic to the second location.  
However Williams teaches:
to determine changes to traffic routing to the second location and, responsive to determine changes to traffic routing to the second location, send instructions to a number of traffic devices configured for controlling traffic to the second location.  
Williams [0167] discloses “In a further example of a virtual segment area controller, the controller may be in communication with local infrastructure such as traffic cameras and “smart” stoplights in order to control the stoplights…”
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the vehicle controllers of Khoury to incorporate sending instructions to a number of traffic devices, as taught in Williams, “so as to provide enhanced right of way for cooperating vehicles” (Williams [0167]).

Regarding claim 18, Khoury in combination with Williams teaches the computer program product comprising: computer program instructions stored on a computer readable storage media and configured to:
access an internal database that includes at least one payroll database
Khoury [0030] discloses “…a program residing on a centralized processor can access a centralized database of driver profiles and compute various parameters of the driver behavior and store the routes driven, as well as various data elements that can be used to predict future routes based on historical driving habit. The central CPU can also determine estimates of the potential profitability of the driver for various products and services based on driving patterns, mileage, time on the road, speed, and other external factors, such as…demographic (e.g., average income).”
Khoury [0069] discloses “The database 938 contains demographics data for geocoded areas, such as…income…”
computer program instructions stored on the computer readable medium storage media and configured to cause the processor unit to identify an individual, a first location, a second location, a future date, and a time of day
Khoury [0037] discloses “The program causes to assign a “known stationary location” on the application database 101 when it detects that the same ID information is repeatedly captured, which would indicate that the driver has reached a regular route start point (such as home) or regular route destination (such as work).”
Khoury [0030] discloses “The central CPU can also determine estimates of the potential profitability of the driver for various products and services based on driving patterns, mileage, time on the road, speed, and other external factors, such as, for example, safety indices of roads travelled based on time of day…”
computer program instructions stored on the computer readable medium storage media and configured to cause the processor unit, responsive to identifying the individual, the first location, the second location, the date, and the time of day
Khoury [0037] discloses “The program causes to assign a “known stationary location” on the application database 101 when it detects that the same ID information is repeatedly captured, which would indicate that the driver has reached a regular route start point (such as home) or regular route destination (such as work).”
Khoury [0030] discloses “The central CPU can also determine estimates of the potential profitability of the driver for various products and services based on driving patterns, mileage, time on the road, speed, and other external factors, such as, for example, safety indices of roads travelled based on time of day…”
to determine a travel time for the individual between the first location and the second location on the future date and at the time of day determine changes to traffic routing to the second location
Khoury [0008] discloses “The database stores an identifier associated with the driver, the encoded driving information, and predicted future typical route segments that the driver is likely to travel over a certain period of time and associated times of day based on the encoded driving information.”
While Khoury does not expressly teach:
responsive to determine changes to traffic routing to the second location, send instructions to a number of traffic devices configured for controlling traffic to the second location.  
However Williams teaches:
responsive to determining changes to traffic routing to the second location, sending, by the machine intelligence application running on the processor unit, instructions to a number of traffic devices configured for controlling traffic to the second location.  
Williams [0167] discloses “In a further example of a virtual segment area controller, the controller may be in communication with local infrastructure such as traffic cameras and “smart” stoplights in order to control the stoplights...”
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the vehicle controllers of Khoury to incorporate sending instructions to a number of traffic devices, as taught in Williams, “so as to provide enhanced right of way for cooperating vehicles” (Williams ([0167]).

Regarding claim 19, Khoury in combination with Williams teaches the computer program product of claim 18, Khoury further comprising: computer program instructions stored on the computer readable storage media and configured to:
cause the processor unit, responsive to identifying the first location, to compute a number of routes for movement by the individual from the first location to a second location; and computer program instructions stored on the computer readable medium storage media and configured to cause the processor unit, to receive, from a device, a number of actual routes taken by the individual between the first location and the second location over a period of time.  
Khoury [0007] discloses “(iii) determining, and storing in the database, predicted future typical route segments that the driver is likely to travel over a certain period of time and associated times of day based on the encoded driving information.”
Khoury [0037] discloses “The program causes to assign a “known stationary location” on the application database 101 when it detects that the same ID information is repeatedly captured, which would indicate that the driver has reached a regular route start point (such as home) or regular route destination (such as work).”

Regarding claim 20, Khoury in combination with Williams teaches the computer program product of claim 18, Khoury further comprising: 
computer program instructions stored on the computer readable storage media and configured to cause the processor unit, to retrieve a number of factors associated with each of the number of routes and the number of actual routes
Khoury [0045] discloses “…number of routes to known malls, pharmacies or medical buildings, and average speed. In another embodiment for wireless services: total time outdoors or number of routes to entertainment areas, such as bars or malls containing movie theaters.”
Khoury [0070] discloses “Route factors in one embodiment are: demographics of point of origin O 901, demographics of destination point D 902, demographics of areas crossed by the path driven between O and D, distance driven between those two points, number, type, and location of intermediary stops 905, time of day, frequency of route between O and D…”
Khoury [0088] discloses “If sufficient physical data has already been obtained on a large number of routes confirming the profile with a high degree of confidence, the physical profile can influence the online profile…”
computer program instructions stored on the computer storage media and configured to cause the processor unit, to analyze the number of routes, the number of actual routes, and the number of factors to determine a number of predicted routes for the individual;
Khoury [0111] discloses “The route segment and the time periods during which the vehicle is self-driven may be analyzed for profitability determination separately in 1029 and 1027 since the factors determining profitability impacts are very different.”
While Khoury does not expressly teach:
computer program instructions stored on the computer storage media and configured to cause the processor unit, to store the number of predicted routes in a blockchain.  
Khoury in combination with Williams teaches:
computer program instructions stored on the computer storage media and configured to cause the processor unit, to store the number of predicted routes in a blockchain.  
Williams [0301] discloses “Thus, the manifest of a vehicles components may be initialized and retained by, for example an AVPS and may be then recorded into a suitable irrefutable repository, for example a blockchain or similar record.”
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the databases disclosed in Khoury to incorporate a blockchain, as taught by Williams, to “advantageously ensure the security and integrity of the system” (Williams [0301]).

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Khoury in view of Williams, further in view of Sgambati et al. (U.S. Patent Application Publication No. 20180157851 and hereinafter, “Sgambati”).

Regarding claim 11, Khoury in combination with Williams does not appear to expressly teach “securing, by the machine intelligence application running on the processor unit, access to a combined predicted database with one of a two-step access system and an encryption system “However Sgambati teaches the computer-implemented method of claim 1, Sgambati further comprising: 
securing, by the machine intelligence application running on the processor unit, access to a combined predicted database with one of a two-step access system and an encryption system. 
Sgambati [0023] discloses “The authentication database 10 preferably includes a plurality of data element fields 20. In the preferred embodiment, the available data element fields include: identification number, sub-identification number, names, addresses, dates of birth, identification/drivers' license numbers, social security numbers, tax i.d. numbers, account type, channel origination, and other various data associated with accounts.”
Sgambati [0026] discloses “Since a primary goal of the authentication database 10 is to determine if a person is authenticated to access an account associated with an identifier…”
Sgambati [0004] discloses “The authentication method can also include encrypting the member data elements with an authentication database encryption.”
Sgambati [0015] discloses “Optionally, the authentication database can use machine learning to increase the available information through the filtering process.”
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Khoury and Williams to incorporate two-step authentication, as taught by Sgambati, because “With the increased fast access to information on the Internet, efforts to authenticate are needed in real time and with increased accuracy” (Sgambati [0002]).

Claims 8, 17, 21, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Khoury in view of Williams, further in view of Krumm et al. (U.S. Patent Application Publication No. 20090157307 and hereinafter, “Krumm”). 1-6, 9-10, 12-16, and 18-20

Regarding claim 8, Khoury in combination with Williams does not expressly teach “controlling traffic comprises at least one of closing a lane and opening a lane” However Krumm teaches the computer-implemented method of claim 1, wherein Krumm further teaches:
controlling traffic comprises at least one of closing a lane and opening a lane.  
Krumm [0037] discloses “Traffic pattern changes due to a likely fact that the accident will not be current when the user arrives at the destination since emergency services will eliminate restrictions (e.g., blocked lanes will open, damaged automobiles will be moved, etc.)”
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Khoury and Williams to incorporate at least one of closing or opening a lane, as taught in Krumm, “in order to have an improved travel experience” (Krumm [0033]).

Regarding claim 17, Khoury in combination with Williams and Krumm teaches the traffic control system of claim 16, wherein Williams further teaches:
the computer program instructions are further configured to cause the machine intelligence application running on the processor unit, responsive to determine changes to traffic routing to the second location, and to send instructions to a number of traffic devices 
Williams [0167] discloses “In a further example of a virtual segment area controller, the controller may be in communication with local infrastructure such as traffic cameras and “smart” stoplights in order to control the stoplights...”
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the vehicle controllers of Khoury to incorporate sending instructions to a number of traffic devices, as taught in Williams, “so as to provide enhanced right of way for cooperating vehicles” (Williams [0167]).
While the combination of Khoury and Williams does not expressly teach:
controlling traffic comprises at least one of closing a lane and opening a lane.  
Khoury and Williams in combination with Krumm teaches:
controlling traffic comprises at least one of closing a lane and opening a lane.  
Krumm [0037] discloses “Traffic pattern changes due to a likely fact that the accident will not be current when the user arrives at the destination since emergency services will eliminate restrictions (e.g., blocked lanes will open, damaged automobiles will be moved, etc.)”
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Khoury and Williams to incorporate at least one of closing or opening a lane, as taught in Krumm, “in order to have an improved travel experience” (Krumm [0033]).

Regarding claim 21, Khoury in combination with Williams and Krumm teaches the traffic prediction system of claim 12, wherein Krumm further teaches:
controlling traffic comprises at least one of closing a lane and opening a lane.  
Krumm [0037] discloses “Traffic pattern changes due to a likely fact that the accident will not be current when the user arrives at the destination since emergency services will eliminate restrictions (e.g., blocked lanes will open, damaged automobiles will be moved, etc.)”
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Khoury and Williams to incorporate at least one of closing or opening a lane, as taught in Krumm, “in order to have an improved travel experience” (Krumm [0033]).

Regarding claim 22, Khoury in combination with Williams and Krumm teaches the computer program product of claim 18, wherein Krumm further teaches:
controlling traffic comprises at least one of closing a lane and opening a lane.  
Krumm [0037] discloses “Traffic pattern changes due to a likely fact that the accident will not be current when the user arrives at the destination since emergency services will eliminate restrictions (e.g., blocked lanes will open, damaged automobiles will be moved, etc.)”
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Khoury and Williams to incorporate at least one of closing or opening a lane, as taught in Krumm, “in order to have an improved travel experience” (Krumm [0033]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
McGavran et al. (U.S. Patent No. 9,303,997) discloses a novel prediction engine that (1) can formulate predictions about current or future destinations and/or routes to such destinations for a user, and (2) can relay information to the user about these predictions. In some embodiments, this engine includes a machine-learning engine that facilitates the formulation of predicted future destinations and/or future routes to destinations based on stored, user-specific data.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHANIE T SU whose telephone number is (571)272-5326.  The examiner can normally be reached on Monday to Friday, 8:30AM - 5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ANISS CHAD can be reached on (571)270-3832.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.T.S./Patent Examiner, Art Unit 3662     

/ANISS CHAD/Supervisory Patent Examiner, Art Unit 3662